Citation Nr: 0608736	
Decision Date: 03/27/06    Archive Date: 04/04/06	

DOCKET NO.  02-17 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.   

2.  Entitlement to service connection for bilateral defective 
hearing.   

3.  Entitlement to service connection for chronic tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1968, 
with additional service in the United States Army Reserves.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March 2002 and September 2003 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

Upon review of this case, it is clear that the veteran has 
withdrawn from consideration the issue of entitlement to an 
increased evaluation for a scar as the residual of a 
laceration of the right hand.  Accordingly, the Board will 
confine its review solely to those issues listed on the title 
page of this decision.  

Finally, for reasons which will become apparent, the issue of 
entitlement to service connection for post-traumatic stress 
disorder is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.  


FINDINGS OF FACT

1.  Chronic defective hearing is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service.  

2.  Chronic tinnitus is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service.  


CONCLUSIONS OF LAW

1.  Chronic defective hearing was not incurred in or 
aggravated by active military service, nor may sensorineural 
hearing loss be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  Chronic tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.

In this case, in correspondence of March 2001 and 
November 2002, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claims for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
the VA, and the need for the veteran to advise VA of or 
submit any further evidence pertaining to his claims.  

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a 
November 2003 Statement of the Case.  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the veteran's claims.  By way of these 
documents, they were also specifically informed of the 
cumulative evidence already provided to VA, or obtained by VA 
on the veteran's behalf.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate his claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.

The record also reflects that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and postservice medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; Mayfield, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Under the circumstances of this case, the veteran has 
received the notice and assistance contemplated by law, and 
adjudication of the claim poses no risk of prejudice to him.  
See Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims).  

Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of defective 
hearing or tinnitus.  An audiometric examination conducted as 
part of the veteran's service separation examination in 
March 1968 revealed pure tone air conduction threshold 
levels, in decibels as follows:  




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
-10
-15
-10
-10
-5
  5
LEFT
-10
-10
  10
   5
  5
10

Hearing for the whispered voice was 15/15 for both the right 
and left ears, and no pertinent diagnoses were noted.  

At the time of a VA general medical examination in 
March 1978, the veteran described his hearing as "good."  On 
physical examination, there was no evidence of either hearing 
loss or tinnitus, and no pertinent diagnoses were noted.  

During the course of VA outpatient treatment in May 2000, the 
veteran complained of a "clogged and ringing" left ear.  On 
physical examination, there was noted a complaint of tinnitus 
of three weeks' duration.  The veteran's left eardrum was 
somewhat edematous, with a question of perforation.  Also 
noted was the presence of some discharge in the external 
auditory canal.  The diagnostic impression was otitis media.  

In correspondence of late December 2002, a private physician 
indicated that the veteran had been seen for audiometric 
examination.  At the time of examination, the veteran gave a 
history of progressive hearing loss over the course of a 
number of years.  The pertinent diagnoses noted were 
significant binaural sensorineural hearing loss and tinnitus.  

A private audiometric examination conducted approximately 
four days later revealed pure tone air conduction threshold 
levels, in decibels, as follows:  




HERTZ




500
1000
2000
3000
4000
6000
8000
RIGHT
40
45
60
65
70
80
NR
LEFT
40
45
60
65
70
80
NR

Speech discrimination was 80 percent in the veteran's right 
ear, and 100 percent in his left ear.  

A VA outpatient audiometric assessment conducted in 
February 2003 revealed pure tone air conduction thresholds, 
in decibels, as follows:  




HERTZ




250
500
1000
2000
3000
4000
8000
RIGHT
40
40
45
50
55
70
75
LEFT
40
40
45
55
65
70
80

The clinical assessment was of a bilaterally symmetrical 
sloping sensorineural hearing loss of mild to severe degree.  

At the time of a VA audiometric examination for compensation 
purposes in August 2003, the veteran complained of a "ringing 
sound" which was somewhat louder in the morning.  According 
to the veteran, the sound had begun over a year ago, and was 
"constant."  When further questioned, the veteran stated 
that, while in the military, he was a "gunner on a helicopter 
and an infantryman."  

Noted at the time of examination was that, due to the 
veteran's testing reliability being poor, there were no 
reportable test results for a hearing examination of early or 
mid-August 2003.  Neither examination showed evidence of 
speech recognition/ pure tone agreement, and the veteran's 
reliability for speech discrimination testing was poor.  
Under the circumstances, no statement could be offered 
regarding the veteran's hearing loss.  

On VA otologic examination in early September 2003, the 
veteran complained of tinnitus and difficulty hearing.  A 
physical examination was essentially unremarkable.  The 
pertinent diagnoses were tinnitus by history; no active ear 
disease; and bilateral sensorineural hearing loss on clinical 
examination.  

During the course of an RO hearing in October 2004, and once 
again at the time of a hearing before the undersigned 
Veterans Law Judge in September 2005, the veteran offered no 
testimony regarding the nature and etiology of his claimed 
hearing loss and tinnitus.  

Analysis

The veteran in this case seeks service connection for 
bilateral hearing loss and tinnitus.  In that regard, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  Moreover, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3,000, or 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores utilizing the 
Maryland CNC test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2005).  

In the present case, service medical records fail to document 
the presence of either chronic hearing loss or tinnitus.  At 
the time of a service separation examination in March 1968, 
the veteran's hearing was within normal limits, and no 
pertinent diagnoses were noted.  The earliest clinical 
indication of the possible presence of tinnitus is revealed 
by a VA outpatient treatment record dated in May 2000, more 
than 30 years following the veteran's discharge from service, 
at which time he received treatment for "ringing" in his left 
ear associated with otitis media.  

Chronic hearing loss and tinnitus were first conclusively 
demonstrated no earlier than December 2002, at which time the 
veteran underwent a private audiometric examination resulting 
in diagnoses of bilateral sensorineural hearing loss and 
tinnitus.  Significantly, at no time, either in service, or 
thereafter, has the veteran's hearing loss or tinnitus been 
attributed to any incident of his period of active service.  
Under such circumstances, and absent a nexus between the 
veteran's claimed hearing loss/tinnitus and active service, 
service connection for those disabilities must be denied.  

ORDER

Service connection for bilateral defective hearing is denied.  

Service connection for chronic tinnitus is denied.  

REMAND

In addition to the above, the veteran in this case seeks 
service connection for post-traumatic stress disorder.  In 
pertinent part, it is argued that, while in service in the 
Republic of Vietnam, the veteran was exposed to and/or 
participated in a number of stressful incidents, the 
culmination of which was a post-traumatic stress disorder.  

In that regard, a review of the record would appear to 
indicate that, at some point during his active military 
service, the veteran did, in fact, serve in Vietnam.  
However, the exact circumstances of that service are in 
question.  According to the veteran, while his military 
occupational specialty was that of "cook," he served in the 
capacity of a "door gunner," and received an Air Medal.  When 
questioned regarding the award of that medal, the veteran 
indicated that he flew many helicopter missions transporting 
food to units "in the field."  The veteran additionally 
indicated that, during his service in the Republic of 
Vietnam, one of his best friends, an [redacted] [redacted], 
committed suicide.  While based on service administrative 
records, it would appear that a person of that name did, in 
fact, commit suicide in April 1966, it is unclear whether the 
veteran ever, in fact, knew him.  Other reported "stressors" 
such as firing on the enemy, and being fired on, have 
similarly proven problematic in terms of their ability to be 
verified.  

While based on the evidence of record, the veteran's reported 
"stressors" were to have been submitted to the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
for verification, it does not appear that this attempt at 
verification ever took place.  Under the circumstances, and 
given the ambiguity surrounding his current diagnosis of 
post-traumatic stress disorder, further development of the 
evidence is indicated prior to a final adjudication of the 
veteran's claim.  

In this regard, the diagnoses of PTSD have been based upon 
claims of participating in combat, which at present have not 
been corroborated.  In this regard, the veteran has reported 
receiving a Combat Infantry Badge and an Air Medal; having an 
MOS of infantryman, door gunner, and cook; and serving in 
combat.  Moreover, several medical records diagnosing PTSD 
noted a combat injury to the thumb.  However, service medical 
records clearly show the injury to the thumb occurred while 
he was opening frozen food, after his claimed tour in 
Vietnam.  In his personal hearings, the veteran testified 
that his Air Medal arose from his delivering food to the 
soldiers in the field. 

In light of the inconsistencies in the reported stressors 
during the course of this claim, and lack of verification of 
said stressors, the RO should again request that the veteran 
provide a detailed description of all of his claimed 
stressors, to include the specific dates and places of 
occurrence.  With respect to the stressor regarding Mr. 
[redacted] suicide, the veteran should be asked to submit 
corroborating evidence, such as statements from others 
serving with him, indicating that the veteran and Mr. [redacted]
were friends. 

Following a response from the veteran to this request, the RO 
should attempt to verify the veteran's claimed stressors via 
the U. S. Army and Joint Services Records Research Center 
(JSRRC) (formerly the Center for Unit Records Research).

If any of the claimed stressors are verified, the RO should 
schedule the veteran for a VA PTSD examination, which 
includes a review of the claims file.  The RO should 
specifically identify the claimed stressor(s) in the 
examination request, and ask the examiner to indicate whether 
the veteran suffers from PTSD as a result of the verified 
stressor(s).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should again request from the 
veteran a comprehensive and detailed 
statement regarding the stressors to 
which he alleges he was exposed in 
service.  The veteran's statement should 
provide specific details of the claimed 
stressful events, such as dates, places, 
detailed descriptions, and identifying 
information concerning any other 
individuals involved, including their 
names, ranks, units of assignment, or any 
other identifying details.  The veteran 
should be advised that this information 
is vitally necessary in order to obtain 
supportive evidence, and that he must be 
as specific as possible, because without 
such detailed information, an adequate 
search for verifying data cannot be 
conducted.  

The veteran should be asked to provide 
the date he was awarded the Air Medal.  
He should also be asked to provide 
corroborating evidence such as statements 
from others who served with him who can 
testify as to his friendship with [redacted] 
[redacted].  

2.  Following receipt of the 
aforementioned information, the RO should 
review the file, and prepare a summary of 
the veteran's claimed stressors.  This 
summary, and all associated documents 
should be sent to the U. S. Army and 
Joint Services Records Research Center 
(JSRRC) in order that they might provide 
information which could corroborate the 
veteran's alleged stressors.  

3.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to October 2004, the date of 
the most recent pertinent evidence of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

4.  Following the above, the RO should 
make a specific determination based upon 
the complete record with respect to 
whether the veteran was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  Should the RO determine 
that the record establishes the existence 
of a verified stressor or stressors, the 
RO should specify which stressor or 
stressors in service it has determined 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the evidence.  

5.  If a verified stressor is identified, 
the RO should then arrange for the 
veteran to be seen by a VA psychiatrists 
who has not heretofore seen or examined 
him, if possible.  The RO should specify 
for the examiner the stressor or 
stressors which it has determined are 
verified by the record, and the examiners 
must be instructed that only those events 
may be considered for the purpose of 
determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms, and whether 
the diagnostic criteria to support a 
diagnosis of post-traumatic stress 
disorder have been satisfied.  

The examination report should reflect a 
review of pertinent material in the 
claims folder.  The examiner should, 
additionally, comment explicitly on 
whether there is a link between the 
verified stressor or stressors and any 
current diagnosis of post-traumatic 
stress disorder.  The report of the 
examination should include a complete 
rationale for all opinions expressed, and 
the claims folder should be made 
available to the examiners prior to the 
examination.  

7.  The RO should then review the 
veteran's claim for service connection 
for post-traumatic stress disorder.  
Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the last SSOC in 
April 2005.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


